Citation Nr: 1518153	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-24 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension, as secondary to the service-connected disabilities of ischemic heart disease and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969.  

This case comes to the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, denying service connection for hypertension as secondary to service-connected ischemic heart disease. Pursuant to additional theory raised by the Veteran during his March 2014 videoconference hearing before the undersigned Veterans Law Judge, the Board has amended the issue on the title page as to encompass a claimed etiological relationship between hypertension and service-connected PTSD. This theory is to be considered on remand. See Bernard v. Brown, 4 Vet. App. 384 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

There are various deficiencies identified within VA Compensation and Pension examination of August 2011 that ultimately found the Veteran's hypertension unrelated to ischemic heart disease. The Veteran maintains that ischemic heart disease preceded onset of hypertension by several years, contrary to the examination report findings. He further maintains that medical criteria for obesity are not met in his case, but were used as a factor the August 2011 examiner cited in concluding hypertension had other causes besides ischemic heart disease. 

Independent of these assertions, as well, the Board will order re-examination given that the prior study addressed whether ischemic heart disease directly caused hypertension, but not also whether underlying ischemic heart disease chronically aggravated hypertension. As significant, assessment is needed on the clinical impact of service-connected PTSD upon hypertension given the revised issue on appeal.
Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination in regard to his hypertension. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The examiner is requested to initially indicate whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension (also diagnosed as "hypertensive vascular disease") is secondarily related to his service-connected ischemic heart disease. The examiner should expressly both consider whether the Veteran's hypertension was initially incurred due to ischemic heart disease, and whether it was chronically aggravated due to the underlying ischemic heart disease (resulting in a permanent worsening).

A similar assessment is requested regarding whether the Veteran's hypertension is secondarily related to his service-connected PTSD, again with proper consideration of both initial incurrence, and chronic aggravation due to the underlying service-connected disability. 

In providing the requested opinions, the VA examiner should take into appropriate consideration and review the Veteran's assertions as to medical history; the October 2011 opinion of private physician Dr. R.C.S.; and the prior August 2011 VA Compensation and Pension examination. 

The examiner should include in the examination report an explanation for all opinions. If the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

2. Then review the claims file, and if the directive specified in this remand has not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

3. Thereafter, readjudicate the claim on appeal, including on basis of the additional theory of an averred secondary etiological relationship to service-connected PTSD. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

